     Case 2:20-cv-01632-DSF-JEM Document 25 Filed 02/02/21 Page 1 of 5 Page ID #:319




 1    TRACY L. WILKISON
      Acting United States Attorney
 2    DAVID M. HARRIS
      Assistant United States Attorney
 3    Chief, Civil Division
      JOANNE S. OSINOFF
 4    Assistant United States Attorney
      Chief, General Civil Section
 5    MARGARET M. CHEN (Cal. Bar No. 288294)
      Assistant United States Attorney
 6          Federal Building, Suite 7516
            300 North Los Angeles Street
 7          Los Angeles, California 90012
            Telephone: (213) 894-3148
 8          Facsimile: (213) 894-7819
            E-mail: Margaret.Chen@usdoj.gov
 9
      Attorneys for Defendant
10    United States of America
11
                              UNITED STATES DISTRICT COURT
12
                      FOR THE CENTRAL DISTRICT OF CALIFORNIA
13
                                    WESTERN DIVISION
14
      DARIUS WARD,                             No. CV 20-01632-DSF-JEM
15
                 Plaintiff,                    JOINT STIPULATION FOR
16                                             PROTECTIVE ORDER
                       v.
17                                             [Discovery Document: Referred to
      UNITED STATES OF AMERICA; and            Magistrate Judge John E. McDermott]
18    DOES 1 through 25,
19               Defendants.                   Honorable John E. McDermott
20
21
22
23
24
25
26
27
28
     Case 2:20-cv-01632-DSF-JEM Document 25 Filed 02/02/21 Page 2 of 5 Page ID #:320




 1          IT IS HEREBY STIPULATED by and between the parties, through their
 2    undersigned counsel and subject to Court approval, that a Protective Order be issued to
 3    limit the disclosure and use of specified documents and information in this litigation.
 4    A.    Purpose of Joint Stipulation for Protective Order
 5          1.     Plaintiff Darius Ward alleges a negligence claim against Defendant United
 6    States pursuant for the Federal Tort Claims Act, arising from a March 17, 2018 motor
 7    vehicle collision in Los Alamitos, California.
 8          2.     In connection with discovery proceedings in this action, the Parties may
 9    designate Plaintiff’s subpoenaed medical records (the “Protected Material”)
10    “Confidential” under the terms of this Joint Stipulation for Protective Order.
11          3.     This Stipulation is not intended to affect the rights of any party to object to
12    discovery pursuant to the Federal Rules of Civil Procedure or other authority, nor is it
13    intended to alter any burden of proof regarding the assertion of a privilege.
14          4.     Neither the Joint Stipulation nor the Protective Order constitutes a ruling on
15    whether a particular document or category of information is discoverable or admissible.
16    B.    Disclosure and Use of Protected Material
17          5.     The Protected Material designated as subject to the Protective Order is to be
18    used for the purpose of this litigation.
19          6.     Protected Material may be disclosed to the Court, to counsel for a Party
20    (including the paralegal, clerical, and secretarial staff employed by such counsel), and to
21    the “qualified persons” designated below:
22                 a.     a Party, or employee of a Party deemed necessary by counsel to aid in
23                        the prosecution, defense, or settlement of this action;
24                 b.     experts or consultants (together with their clerical staff) retained by
25                        such counsel to assist in the prosecution, defense, or settlement of this
26                        action and who have signed the “Acknowledgment and Agreement to
27                        Be Bound” (Exhibit A);
28                 c.     court reporter(s) employed in this action;
                                                   1
     Case 2:20-cv-01632-DSF-JEM Document 25 Filed 02/02/21 Page 3 of 5 Page ID #:321




 1                   d.    a witness at any deposition or other proceeding in this action; and
 2                   e.    any other person to whom the Parties in writing agree.
 3             7.    The Parties have the right to use Protected Material in all preparations for
 4    trial.
 5             8.    The Parties agree that Protected Material will not be filed with the Court
 6    unless redacted or filed under seal.
 7    C.       Unauthorized Disclosure of Protected Material
 8             9.    If a Party learns that, by inadvertence or otherwise, it has disclosed
 9    Protected Material to any person or in any circumstances not authorized under this
10    Protective Order, the Party will (a) notify in writing the other Parties of the unauthorized
11    disclosures, (b) use its best efforts to retrieve all unauthorized copies of the Protected
12    Material, (c) inform the person or persons to whom unauthorized disclosures were made
13    of all the terms of this Order, and (d) request such person or persons to execute the
14    “Acknowledgment and Agreement to Be Bound” that is attached hereto as Exhibit A.
15    D.       Miscellaneous
16             10.   Nothing in this Protective Order abridges the right of any Party to seek its
17    modification by the Court in the future.
18             11.   By stipulating to the entry of this Protective Order, no Party waives any
19    right to object on any ground to use in evidence of any of the material covered by this
20    Protective Order.
21    //
22    //
23    //
24    //
25    //
26    //
27    //
28    //
                                                     2
     Case 2:20-cv-01632-DSF-JEM Document 25 Filed 02/02/21 Page 4 of 5 Page ID #:322




 1          12.    The parties agree to the foregoing provisions in both form and substance,
 2    and consent to entry of the concurrently filed [Proposed] Protective Order.
 3     Dated: February 1, 2021                    Respectfully submitted,
 4                                                TRACY L. WILKISON
                                                  Acting United States Attorney
 5                                                DAVID M. HARRIS
                                                  Assistant United States Attorney
 6                                                Chief, Civil Division
                                                  JOANNE S. OSINOFF
 7                                                Assistant United States Attorney
                                                  Chief, General Civil Section
 8
 9                                                   /s/ Margaret M. Chen
                                                  MARGARET M. CHEN
10                                                Assistant United States Attorney
11                                                Attorneys for Defendant
12     Dated: February 1, 2021                    SAVIN BURSK LAW
13
                                                    /s/ Maureen K. Hennessey*
14                                                ADAM J. SAVIN
15                                                BRIAN J. KIM
                                                  MAUREEN K. HENNESSEY
16                                                Attorneys for Plaintiff
17
            * Pursuant to Local Rule 5-4.3.4(2), the filer attests that all signatories listed, and
18    on whose behalf the filing is submitted, concur in the filing’s content and have
      authorized the filing.
19
20
            FOR GOOD CAUSE SHOWN, THE COURT HEREBY APPROVES THE
21
      STIPULATION FOR PROTECTIVE ORDER.
22
            IT IS SO ORDERED.
23
24             2/2/21
      Dated: _____________________
25
26
      _______________________________________
27    HONORABLE JOHN E. MCDERMOTT
28    United States Magistrate Judge

                                                    3
     Case 2:20-cv-01632-DSF-JEM Document 25 Filed 02/02/21 Page 5 of 5 Page ID #:323




 1                                           EXHIBIT A
 2                        Acknowledgment and Agreement to Be Bound
 3
 4          I, ________________________________, do solemnly swear that I am fully
 5    familiar with the terms of the Protective Order entered in Darius Ward v. United States
 6    of America, United States District Court for the Central District of California, Civil
 7    Action No. CV 20-01632-DSF-JEM, and hereby agree to comply with and be bound by
 8    the terms and conditions of said Order unless and until modified by further Order of the
 9    Court.
10
11    Dated: ____________________
12
13                                           _____________________________________
14                                           [NAME]
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                   1
